DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  “clam 18” should be changed to -- claim 18 --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15/ 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE9208114U1 [DE’114].
Regarding claim 13, DE’114 teaches A monostable electrical switch [FIG. 3 shows the electric switch in monostable position], comprising: a coil assembly [see coil 2]; an armature [see armature 5] rotatable [FIG. 3; paragraph 35 of the attached translation] about an axis of rotation [axis along elements 3-4] and driven by the coil assembly [paragraph 35 of the attached translation]; a contact assembly having a contact spring [15, paragraph 30] directly see elements 5 and 15, FIG. 3] connected to the armature [5]; and a yoke [3/ 4] having a pole face [the face of poles 3 and 4] and a separator plate [1 above poles 3 and 4, FIG. 3] on the pole face [the face of poles 3 and 4, fig. 3].
Regarding claim 14, DE’114 teaches The monostable electrical switch of claim 13, wherein the separator plate acts as a gap [see the separator acts as a gap, FIG. 3] in an unstable switching position [when armature 5 pivots, see paragraph 35 of the attached translation].
Regarding claim 15, DE’114 teaches The monostable electrical switch of claim 14, wherein the contact assembly is switched from a stable switching position to the unstable switching position by a force of the coil assembly [see paragraph 35 of the attached translation].
Regarding claim 20, DE’114 teaches The monostable electrical switch of claim 13, wherein the yoke [3/ 4] encloses portions of the armature [see portions 11-13, FIG. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9/ 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE9208114U1 [DE’114], and further in view of Gruner et al. US 7,659,800 B2 [Gruner].
Regarding claims 1-2/ 4/ 6-7/ 16-19, DE’114 teaches An electrical switch [FIGS. 1-4], comprising: a coil assembly [see coil 2]; an armature [see armature 5] rotatable [FIG. 3; paragraph 35 of the attached translation] about an axis of rotation [axis along elements 3-4] and driven by the coil assembly [see paragraph 35 of the attached translation]; and a contact assembly having a contact spring [15, paragraph 30] directly [see elements 5 and 15, FIG. 3] connected to the armature [5].
DE’114 discloses the claimed invention except for the contact spring is a spring pack including a plurality of springs, wherein the spring pack maintains the contact assembly in the stable switching position or wherein the overstroke spring maintains the contact assembly in the stable switching position ; at least one of the springs of the spring pack is formed of a first material and at least another one of the springs of the spring pack is formed of a second material different from the first material, wherein the first material is a copper alloy, and wherein the second material is a spring steel or the second material is a chromium-nickel alloy spring steel. The spring pack includes an overstroke spring and a pair of partial springs, the overstroke spring is directly connected to the armature. 
Gruner teaches a triumvirate spring assembly 33 as illustrated and referenced in FIGS. 1, 2, 3-5, 8, 10, 12, 14, and 16. The triumvirate spring assemblies 33 each preferably comprises a second set of contact buttons 37; and a first spring 38, a second spring 39, and a third spring 40 as further illustrated and referenced in FIGS. 8, 10, 12-14, and 16 [C. 7], wherein the spring pack maintains the contact assembly in the stable switching position [FIG. 3]. The material (preferably copper) of the spring elements [C. 8] … (preferably copper) should mean that different material could be used to form the springs. FIG. 13 is a fragmentary side view depiction of the triumvirate spring assembly, contact buttons, and armature arm otherwise depicted in FIG. 12 showing the contact buttons in a closed position with the triumvirate spring assembly in an over travel position for enhancing contact pressure intermediate the contact buttons, also see a first spring 38, a second spring 39, and a third spring 40 as further illustrated and referenced in FIGS. 8, 10, 12-14, and 16.
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to use the spring assembly of Gruner in the switch of DE’114. Certain peripheral features of the essential electromagnetic relay assembly include certain means for enhancing spring over travel, which means function to increase contact pressure intermediate the switch terminals when the spring assemblies are in the closed position. The means for enhancing spring over travel further provide means for contact wiping or contact cleansing via the enhanced contact or increased contact pressure. In other words, the enhanced conduction path through the contact interface may well function to burn off residues and/or debris that may otherwise come to rest at the contact surfaces. The means for enhancing spring over travel may well further function to provide certain means for damping contact bounce or vibration intermediate the first and second contacts when switching from the open position to the closed position [C’s 3-4].
Further, in regards to using different materials, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use at least one of the springs of the spring pack is formed of a first material and at least another one of the springs of the spring pack is formed of a second material different from the first material for better elasticity as possible, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 3/ 5, DE’114 and Gruner disclose the claimed invention but silent about the partial springs are formed of the first material having a higher electrical conductivity than the second material, and the overstroke spring is formed of the second material having a higher resilience than the first material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to consider having the partial springs are formed of the first material having a higher electrical conductivity than the second material, and the overstroke spring is formed of the second material having a higher resilience than the first material for an accurate overall performance, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, DE’114 and Gruner teach The electrical switch of claim 2, wherein the armature [5, DE’114 || 13, Gruner] has an extension elongated [14, DE’114 || 22 or 26, Gruner] to form a bracket connected to the overstroke spring [15, DE’114 || 33, Gruner].
Regarding claim 9, DE’114 and Gruner teach The electrical switch of claim 8, wherein the bracket is oriented substantially parallel to the partial springs [part of elements 22 and 26 of Gruner is oriented substantially parallel to the partial springs which are part of element 33, FIG. 4. See FIG. 8 for the springs assembly 33].
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837